Title: To George Washington from William Stephens Smith, 11 January 1794
From: Smith, William Stephens
To: Washington, George


          
            To the President of the United States–
            Philadelphia Jany 11th 1794.
          
          When I had the honor of addressing a Letter to The President, last, it was dictated by
            the necessity I was then under of retiring from public employment—in which I took the
            liberty of observing, that I should not discover a disposition to return to it, under
            the then administration.
          without entering into a detail of the Circumstances which produced that decission, on
            my part, I shall observe, that the late change in administration, removes all my
            personal objections to public stations.
          Considering the present unpleasing situation of my Country relative to European Powers,
            and the position of some of its internal affairs, and that for myself I have during my
            attention to private business, acquired a sufficiency to justify me, in offering my
            service, without injury to my family. I have the pleasure to
            inform The President, that I am ready to return to public employment, should it be
            supposed that I am capable of rendering service, either in the present, or expected
            situation of affairs. In making this communication, I gratify my own feelings on public
            Subjects, and flatter myself it will be pleasing to The President to learn, that I have
            no personal accommodation in view on this subject.
          It may not be improper to remark, that tho’ I am untainted with party Zeal, I am firmly
            attached to the Constitution and Government of my Country, that it is my lott to stand
            alone, free from personal commitment, that, in general I am rather attached to measures
            than under the influence of Individuals—and that I shall always study to carry with me a
            proper Zeal for my Country’s welfare, directed by that integrity and aided by that small
            weight of personal Character, which supported by the flattering opinions of my friends,
            have bouyed me thus far thro’ Life.
          
          If with such dispositions and thus situated, I should be considered as capable of
            rendering service, I shall always consider myself complemented by The Presidents
              notice. I have the honor to be The Presidents most Oblidged
            & very Humble Servant
          
            W. S. Smith
          
        